Order, Supreme Court, New York County (Faviola A. Soto, J.), entered March 6, 2006, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted based upon the clear and unambiguous agreement pursuant to which plaintiff was employed by defendant (see W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162 [1990]). Contrary to plaintiff’s claims, the agreement did not preclude her reassignment and her reassignment did not constitute a constructive discharge.
We have considered plaintiffs remaining arguments and find them without merit. Concur—Andrias, J.P., Saxe, Marlow, Nardelli and Williams, JJ.